DETAILED ACTION
Claims 1-12 are pending. Claims 1-12 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,153,019. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/478,003
Patent 11,153,019
1. A communication apparatus, comprising: a receiver, which in operation, receives control information indicating subframes to be used in measuring discovery signals; and circuitry, which in operation, measures Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is greater than a number of second resource elements used for measuring the RSRP.
1. An integrated circuit comprising: circuitry, which, in operation, controls: receiving control information indicating subframes to be used in measuring discovery signals; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) by using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is larger than a number of second resource elements used for measuring the RSRP.
2. The communication apparatus according to claim 1, wherein the RSRP is measured based on the discovery signals in the subframes.
2. The integrated circuit according to claim 1, wherein the RSRP is measured based on the discovery signals in the subframes.
3. The communication apparatus according to claim 1, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
3. The integrated circuit according to claim 1, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
4. The communication apparatus according to claim 1, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
4. The integrated circuit according to claim 1, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
5. The communication apparatus according to claim 1, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
5. The integrated circuit according to claim 1, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
6. The communication apparatus according to claim 1, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
6. The integrated circuit according to claim 1, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
7. A communication method, comprising: receiving control information indicating subframes to be used in measuring discovery signals; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is greater than a number of second resource elements used for measuring the RSRP.
1. An integrated circuit comprising: circuitry, which, in operation, controls: receiving control information indicating subframes to be used in measuring discovery signals; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) by using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is larger than a number of second resource elements used for measuring the RSRP.
8. The communication method according to claim 7, wherein the RSRP is measured based on the discovery signals in the subframes.
2. The integrated circuit according to claim 1, wherein the RSRP is measured based on the discovery signals in the subframes.
9. The communication method according to claim 7, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
3. The integrated circuit according to claim 1, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
10. The communication method according to claim 7, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
4. The integrated circuit according to claim 1, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
11. The communication method according to claim 7, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
5. The integrated circuit according to claim 1, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
12. The communication method according to claim 7, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
6. The integrated circuit according to claim 1, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.


As can be seen from the chart above the claims of Patent 11,153,019 discloses all the limitations/subject matter of application 17/478,003. A terminal disclaimer must be filed to overcome the non-statutory double patenting rejection. The terminal disclaimer should also include Patents 10651959 and 10050729 as a similar double patenting rejection, as above, can be made using these patents.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,651,959. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17478003
Patent 10651959
1. A communication apparatus, comprising: a receiver, which in operation, receives control information indicating subframes to be used in measuring discovery signals; and circuitry, which in operation, measures Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is greater than a number of second resource elements used for measuring the RSRP.
1. A communication apparatus comprising: a receiver which, in operation, receives discovery signal information indicating subframes in which discovery signals are transmitted; and a measurement circuitry which, in operation, measures Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) by using only the subframes in which the discovery signals are transmitted, wherein a number of first resource elements used for measuring the RSSI within the subframes is larger than a number of second resource elements used for measuring the RSRP.
2. The communication apparatus according to claim 1, wherein the RSRP is measured based on the discovery signals in the subframes.
2. The communication apparatus according to claim 1, wherein the RSRP is measured based on the discovery signals in the subframes.
3. The communication apparatus according to claim 1, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
4. The communication apparatus according to claim 1, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
4. The communication apparatus according to claim 1, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
5. The communication apparatus according to claim 1, wherein the discovery signal information includes information regarding a transmission repetition period.
5. The communication apparatus according to claim 1, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
3. The communication apparatus according to claim 2, wherein the discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
6. The communication apparatus according to claim 1, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
6. The communication apparatus according to claim 1, wherein the discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
7. A communication method, comprising: receiving control information indicating subframes to be used in measuring discovery signals; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality (RSRQ) using the subframes indicated by the control information, wherein a number of first resource elements used for measuring the RSSI within the subframes is greater than a number of second resource elements used for measuring the RSRP.
7. A reception quality measurement method comprising: receiving discovery signal information indicating subframes in which discovery signals are transmitted; and measuring Reference Signal Reception Power (RSRP) and Received Signal Strength Indicator (RSSI) for Reference Signal Reception Quality(RSRQ) by, using only the subframes in which the discovery signals are transmitted, wherein a number of first resource elements used for measuring the RSSI within the subframes is larger than a number of second resource elements used for measuring than the RSRP.
8. The communication method according to claim 7, wherein the RSRP is measured based on the discovery signals in the subframes.
8. The reception quality measurement method according to claim 7, wherein the RSRP is measured based on the discovery signals in the subframes.
9. The communication method according to claim 7, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
10. The reception quality measurement method according to claim 7, wherein a portion of the first resource elements used for the measurement of the RSSI in the subframes is adjacent along a time axis to the second resource elements used for the measurement of the RSRP in the subframes.
10. The communication method according to claim 7, wherein the control information includes information regarding a period of the subframes to be used in measuring discovery signals.
11. The reception quality measurement method according to claim 7, wherein the discovery signal information includes information regarding a transmission repetition period.
11. The communication method according to claim 7, wherein a discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
9. The reception quality measurement method according to claim 8, wherein the discovery signal is one of a Channel State Information (CSI)-RS, a Primary Synchronization Signal (PSS), a Secondary Synchronization Signal (SSS), and a Cell specific RS (CRS).
12. The communication method according to claim 7, wherein a discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.
12. The reception quality measurement method according to claim 7, wherein the discovery signal is a signal transmitted from an OFF-state cell which has no traffic data to be transmitted.


As can be seen from the chart above the claims of Patent 10651959 discloses all the limitations/subject matter of application 17/478,003. A terminal disclaimer must be filed to overcome the non-statutory double patenting rejection. The terminal disclaimer should also include Patents 11153019 and 10050729 as a similar double patenting rejection, as above, can be made using these patents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476